NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            CHASE M., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, J.M., Appellees.

                             No. 1 CA-JV 17-0571
                               FILED 5-22-2018


           Appeal from the Superior Court in Maricopa County
                             No. JD 24060
             The Honorable Jacki Ireland, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Sandra L. Nahigian
Counsel for Appellee
                          CHASE M. v. DCS, J.M.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Jennifer B. Campbell delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge James P. Beene joined.


C A M P B E L L, Judge:

¶1            Chase M. (“Father”) appeals the juvenile court’s order
terminating his parental rights to his child, J.M. (“Son”). Because we
conclude that reasonable evidence supports the juvenile court’s findings of
the statutory ground of felony conviction depriving the child of a normal
home for a period of years, Ariz. Rev. Stat. (“A.R.S.”) § 8-533(B)(4), and that
termination of the parent-child relationship was in Son’s best interests, we
affirm.1

             FACTS AND PROCEDURAL BACKGROUND

¶2            In 2013, Son came into the care of the Department of Child
Safety (“DCS”) due to neglect by his Mother, and the juvenile court
eventually terminated Mother’s parental rights. The juvenile court also
adjudicated Son dependent as to Father, who was in California at that time.
The dependency was based on DCS’s allegations that Father had neglected
and abandoned Son because he had not parented the child, nor maintained
a parental relationship with the child by providing any type of financial
support or emotional support by sending letters, cards, or gifts. That same
month, DCS moved to terminate Father’s parental rights on the ground of
abandonment. In November 2014, the juvenile court held a contested
severance hearing. The court denied the termination petition.2



       1Because we affirm as to A.R.S. § 8-533(B)(4), we do not address
Father’s argument regarding the 15 months out-of-home placement
ground. See Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶ 27
(2000).

       2 At the 2014 contested hearing, DCS also alleged the ground of 15
months in an out-of-home placement, though this allegation is not reflected
in the termination petition. The juvenile court’s 2014 order denying the
petition found termination was not in Son’s best interests and DCS had not



                                      2
                          CHASE M. v. DCS, J.M.
                           Decision of the Court

¶3            In June 2014, in California, Father was arrested for the federal
crime of conspiracy to distribute cocaine (the “Federal Offense”). He pled
guilty to the Federal Offense in 2015 and was sentenced to 4.75 years of
incarceration in a California federal prison. DCS again moved to terminate
Father’s parental rights in 2017. Citing the Federal Offense, DCS alleged
Father was deprived of his civil liberties thus depriving Son of a normal
home for a period of years, A.R.S. § 8-533(B)(4), and the ground of 15
months in an out-of-home placement, A.R.S. § 8-533(B)(8)(c).

¶4            The juvenile court held a contested termination hearing (the
“2017 contested hearing”). By that time, Son was nine years old and had
been in DCS’s care for four years. Father testified that until 2011, he would
visit Son, who was living with Mother in California at the time, every other
week. But he never lived with Son and had not seen him since 2011, when
Son was two years old. The visits stopped when, in 2011, Father was
convicted of human trafficking and incarcerated in a California state prison.
While Father was incarcerated, Mother took Son to Arizona without
informing Father. In 2013, Father was released and unsuccessfully
attempted to locate Son.

¶5           In February 2014, Father discovered Son was in DCS’s care in
Arizona. Father resumed contact with Son through phone calls and written
communication. He also participated in the limited services DCS was able
to provide while he was on probation in California.

¶6            Father testified at the 2017 contested hearing that once he
learned Son was in DCS’s care, around February 2014, he had “been doing
everything [he] could to try and get him out until [he] caught [the Federal
Offense.]” DCS presented evidence that Father committed the Federal
Offense in June 2014, after he learned Son was in DCS’s care.3 Father’s
participation in services, such as telephonic family therapy with Son, thus
ended.

¶7             Father did continue to call Son and send him written
communications during his incarceration for the Federal Offense. Father
testified he also participated in services and programs offered at the federal


proven abandonment, but does not make any reference to the 15 months in
an out-of-home placement ground.

       3  The DCS caseworker testified that Father was already in federal
custody when he learned Son was in DCS’s care. The record demonstrates
this is incorrect. Supra ¶ 3.


                                      3
                           CHASE M. v. DCS, J.M.
                            Decision of the Court

prison, including drug abuse services, vocational training, and parenting
classes and programs. Father admitted he had not previously made Son a
priority in his life, but testified he had now changed his “way of thinking”
and “way of doing.”

¶8            Father testified he expected he would not serve his full
sentence, but would be released for good behavior to a halfway house
within 50 days of the termination hearing. Shortly thereafter, he hoped to
obtain employment. He acknowledged he would still be subject to four
years of federal probation in California, with the length of his probation and
his ability to travel to Arizona remaining with the discretion of his
probation officer. The DCS caseworker testified Father would not be able to
parent upon his release because he had failed to demonstrate he could find
a job and stay away from crime, and generally lacked stability.

¶9             The juvenile court found DCS had proven both grounds by
clear and convincing evidence and that termination of Father’s parental
rights was in Son’s best interests by a preponderance of the evidence.

                               DISCUSSION

       I. Deprivation of a Normal Home for a Period of Years

¶10             Father argues that, with one exception, the juvenile court
erred in finding that DCS had proven the Michael J. factors, infra ¶ 12, by
finding the ground of termination under A.R.S. § 8-533(B)(4). Viewing the
evidence and all reasonable inferences therefrom in a light most favorable
to upholding the juvenile court’s termination order, Jordan C. v. Ariz. Dep’t
of Econ. Sec., 223 Ariz. 86, 93, ¶ 18 (App. 2009), we disagree.

¶11           To terminate the parent-child relationship, the juvenile court
is required to find at least one statutory termination ground under A.R.S.
§ 8-533 by clear and convincing evidence, A.R.S. § 8-537(B), and by a
preponderance of the evidence that termination of the parent-child
relationship is in a child’s best interests, Kent K. v. Bobby M., 210 Ariz. 279,
284, ¶ 22 (2005). We will affirm the juvenile court’s termination order if it is
supported by reasonable evidence. Jordan C., 223 Ariz. at 93, ¶ 18.

¶12           Section 8-533(B)(4) requires the juvenile court to find by clear
and convincing evidence that “the parent is deprived of civil liberties due
to the conviction of a felony . . . [and] the sentence of that parent is of such
length that the child will be deprived of a normal home for a period of
years.” As our supreme court has explained, there exists “no ‘bright line’
definition of when a sentence is sufficiently long to deprive a child of a


                                       4
                            CHASE M. v. DCS, J.M.
                             Decision of the Court

normal home for a period of years” and, thus, each case is considered on its
particular facts. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 251, ¶ 29
(2000). The juvenile court therefore must consider all relevant factors. Id. at
251–52, ¶ 29. This includes the following non-exhaustive list of factors:

       (1) the length and strength of any parent-child relationship existing
       when incarceration begins, (2) the degree to which the parent-child
       relationship can be continued and nurtured during the incarceration,
       (3) the age of the child and the relationship between the child’s age
       and the likelihood that incarceration will deprive the child of a
       normal home, (4) the length of the sentence, (5) the availability of
       another parent to provide a normal home life, and (6) the effect of
       the deprivation of a parental presence on the child at issue.

Id.

¶13           The juvenile court did not explicitly state each Michael J.
factor, but made supportive findings. See Ariz. Dep’t of Econ. Sec. v. Rocky J.,
234 Ariz. 437, 440-41, ¶¶ 14, 16 (App. 2014). The juvenile court found that
Father had been incarcerated in federal prison for a number of years and
that he had “never fully parented [Son].” Additionally, Father had “been in
and out of the [Son’s] life” due to his criminal history and incarcerations.
And although Father expected to be released from federal prison early—he
had no actual control over his release date. The court also found that,
regardless, Father would still be subject to four years of federally
supervised release conditions and, thus, during that period would continue
to lack control over his ability to travel to Arizona, or to maintain a normal
parent-child relationship with Son. Finally, the court noted Son had no
other parent that was available to provide a stable home, as Mother’s rights
had been terminated.

¶14            Father first argues there was insufficient evidence to support
the juvenile court’s findings because he has maintained a relationship with
Son. To be sure, the record supports that Father continued to maintain some
relationship with Son, despite the Felony Offense. Supra ¶ 7. But
termination under A.R.S. § 8-533(B)(4) involves a fact-intensive inquiry, and
“[t]here is no threshold level under each individual factor in Michael J. that
either compels, or forbids, severance.” Rocky J., 234 Ariz. at 441, ¶ 17
(citation omitted).

¶15           Moreover, the juvenile court is the trier of fact in a termination
proceeding and we do not reweigh the evidence. Jesus M. v. Ariz. Dep’t of
Econ. Sec., 203 Ariz. 278, 282, ¶ 12 (App. 2002) (appellate court does not



                                        5
                            CHASE M. v. DCS, J.M.
                             Decision of the Court

reweigh evidence). The juvenile court’s conclusion that Father never fully
parented Son is supported by reasonable evidence. The record
demonstrates Father never lived with Son and he has not seen Son for over
seven years—largely due to Father’s criminal history. Importantly, Father
committed the Felony Offense after finding out that Son was in DCS’s care
in Arizona, at which point Son had no other available parent because
Mother’s parental rights had already been terminated. Supra ¶ 6.

¶16            Father also argues the court erred because he testified he
would be released “only fifty days from the date of the severance
adjudication.” But under this ground, “[w]hat matters to a dependent child
is the total length of time the parent is absent from the family, not the . . .
time that may elapse between the conclusion of legal proceedings for
severance and the parent’s release from prison.” Jesus M., 203 Ariz. at 281,
¶ 8. While the juvenile court may consider early release terms, “[n]o
authority requires the court to presume an early release.” Jeffrey P. v. Dep’t
of Child Safety, 239 Ariz. 212, 214, ¶ 8 (App. 2016). Moreover, the juvenile
court’s findings demonstrate that it did consider the possibility of early
release, but weighed that against the federal probation restrictions Father
would be subject to in California, thus further affecting his ability to parent.

¶17            Father also argues that the court erred because Son, at age
nine, still had “many years before reaching the age of majority . . . affording
the Father years in which he would be able to parent his [Son].” The years
Father might have left to parent the child lend no support to Father’s
position. Section 8-533(B)(4) “focuses on the child’s needs during the
incarceration and not solely on whether the parent would be able to
continue the parent-child relationship after release.” Jeffrey P., 239 Ariz. at
215, ¶ 14.

¶18          Finally, Father concedes there is no other parent available to
provide Son a normal home life because Mother’s parental rights are
terminated. Accordingly, reasonable evidence supports the juvenile court’s
findings regarding this statutory ground for termination.

       II. Best Interests

¶19            Father argues the juvenile court erred in determining that
termination of his parental rights was in Son’s best interests, because he
testified that termination was not in Son’s best interests because he has a
close relationship with Son. That is not born out in the record.

¶20           To show that termination of the parent-child relationship is in
a child’s best interests, DCS must establish either an affirmative benefit


                                       6
                          CHASE M. v. DCS, J.M.
                           Decision of the Court

from termination, or a detriment if the parent-child relationship is not
terminated. Dominique M. v. Dep’t of Child Safety, 240 Ariz. 96, 98, ¶ 8 (App.
2016). Affirmative benefits include whether the existing placement is
meeting the child’s needs and whether the child is adoptable. Audra T. v.
Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶ 5 (App. 1998).

¶21           DCS presented testimony and evidence that Son had special
behavioral and psychiatric needs, and that his adoptive placement was
meeting those needs. Further, Father has not demonstrated an ability to
meet these needs. In finding termination of Father’s parental rights was in
Son’s best interests, the juvenile court found: Father had never actually
parented or lived with the child; child was in an adoptive placement that
was meeting the child’s needs; and that the child considered the placement
to be his home and wanted to be adopted.4 Father asks this court to reweigh
the evidence by giving more weight to his testimony that severing his
parental rights was not in Son’s best interests and to his bond with Son,
which we will not do. See Jesus M., 203 Ariz. at 282, ¶ 12.

                               CONCLUSION

¶22          For the foregoing reasons, we affirm the juvenile court’s order
terminating Father’s parental rights to his child.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




       4 In the termination order, the juvenile court order also found Son
was “placed with a grandparent or another member of [Son’s] extended
family including a person who has a significant relationship with Son.” The
record does not support this finding, as Son has been placed in the same
DCS licensed foster home since 2014, and DCS’s own records show various
unsuccessful attempts to place Son with a family member.


                                         7